Citation Nr: 9919882	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-23 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision in 
which the RO denied a rating in excess of 30 percent for the 
veteran's psychiatric disorder (characterized as 
schizophrenia at that time) and denied a compensable rating 
for a cervical spine disorder.  The veteran appealed and was 
afforded a hearing in November 1993.  In an April 1997 rating 
action, the veteran's service connected psychiatric disorder 
was recharacterized as PTSD, and an increased 70 percent 
rating was assigned.   In July 1997, the veteran filed a 
claim for a total rating for compensation purposes based on 
individual unemployability due to service connected 
disability (TDIU).  By rating action of August 1997, the RO 
granted a 10 percent rating for the veteran's cervical spine 
disorder and also granted a TDIU.

By rating action of February 1996, the RO denied two claims 
filed by the veteran for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  The veteran did not file a 
timely Notice of Disagreement to the February 1996 rating 
decision and those issues are not before the Board for 
appellate consideration.

The issue of entitlement to an increased rating for a 
cervical spine disability will be addressed in the REMAND 
following the decision below.





FINDING OF FACT

The veteran is demonstrably unable to obtain and retain 
employment as a result of her service connected PTSD.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

New rating criteria for evaluating psychiatric disabilities 
were promulgated and have been in effect since November 7, 
1996.  Pursuant to the holding of the Court in Karnas v. 
Derwinski, 1 Vet.App. 308 (1991), where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.


Under the old rating criteria for PTSD involving Diagnostic 
Code 9411, in effect prior to November 7, 1996, where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or where there are totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or where 
the veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assigned.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

Under the new rating criteria, when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, 
own occupation, or own name, a 100 percent rating is 
assigned.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1997).

In Johnson v. Brown, 7 Vet. App. 95 (1994), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court") held that any one of the criteria 
in 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) is a 
separate and independent basis for an award of a total 
disability rating.  As such, the Board finds that evaluating 
the veteran's condition under the old criteria is more 
favorable and that the clinical evidence supports the 
assignment of a 100 percent evaluation.

On VA psychiatric examination in January 1997, the veteran 
reported that she had been unemployed since 1985.  She 
indicated to the VA examiner that she had been receiving 
mental health treatment from the time she was in service in 
1967 through the present time.  She reported irritability, 
restlessness and feelings of violence and 


depression.  She has attempted suicide in the past.  She 
described a history of dissociative episodes where she was 
amnestic and found herself in places different from where she 
was at the point she was last aware of her surroundings.  On 
examination, the veteran was noted to be alert and oriented 
with no apparent cognitive deficits.  Her speech was rapid 
and intense in tone and she was observed to fidget throughout 
the examination.  The veteran exhibited some difficulty in 
responding to direct questions.  Her descriptions of herself 
were overly intellectualized and devoid of emotion.  She 
denied overt psychotic symptoms.  The VA examiner concluded 
that the veteran had poor insight and limited judgment.  The 
diagnostic impression was PTSD due to a history of sexual 
trauma.  The examiner commented that the veteran's history of 
sexual trauma had led to the development of a severely 
characterologic personality structure significant for intense 
interpersonal relationships and dramatic perceptual 
distortions.  He further stated that largely on the basis of 
her PTSD, the veteran has been unable to hold a job in her 
adult life and was unable to work.  He provided a Global 
Assessment of Functioning (GAF) score of 38, indicative of 
major impairment in several areas such as work or school, 
family relations, judgment, thinking or mood.

The Board has reviewed all of the evidence in the claims 
folder.  A GAF score of 38 was assigned indicating an 
inability to keep a job.  The January 1997 VA examination 
report indicates that the veteran had been unable to work 
since 1985 due largely to her PTSD.  Furthermore, the Social 
Security Administration has determined that the veteran has 
been unable to work since November 1985, at least in part due 
to her PTSD.  Although decisions by the Social Security 
Administration are not binding on VA, they are persuasive.  
The veteran continues to receive counseling at the local VA 
facility for her service-connected PTSD.

In light of the evidence in the claims folder establishing 
that the severity of the veteran's PTSD precludes employment, 
it is the Board's opinion that the evidence supports the 
veteran's claim that she is demonstrably unable to obtain or 
maintain employment.  A 100 percent evaluation for PTSD is 
warranted.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  

Inasmuch as a 100 percent schedular rating is warranted under 
the old rating criteria resulting in a complete grant of the 
benefit sought, no further consideration of the veteran's 
PTSD claim under the new rating criteria is warranted.


ORDER

An increased rating for PTSD is granted, to the extent 
indicated, subject to laws and regulations governing the 
payment of monetary awards.


REMAND

On VA examination in May 1997, the veteran reported a history 
of neck injury in an automobile accident in service in 1967.  
She complained of residual weakness, numbness and tingling in 
the right upper extremity.  She reported difficulty turning 
her neck while driving and said that pain in her right arm is 
aggravated by the pressure of a bra strap.

With respect to objective evidence of pain on motion, the 
examiner noted that the veteran complained only with respect 
to extension of the lumbar spine.  Motor examination of the 
upper extremities revealed general weakness, bilaterally.  
Power in the right upper limb was 60 percent of anticipated 
strength and power in the left upper limb was 80 percent of 
anticipated strength.  Neurological examination showed a 
partial loss of pinprick, light touch, and thermal sensation 
over the lateral aspect of the brachium, radial border of the 
forearm and all fingers, bilaterally.  X-rays of the cervical 
spine were interpreted as unremarkable.  The VA examiner 
reviewed an August 1991 magnetic resonance image (MRI) and a 
September 1992 electromyogram (EMG).  The MRI of the cervical 
spine revealed no bony abnormality.  The EMG showed right 
sided cervical motor radiculopathy at C6-7.  The diagnostic 
impression included status post spinal injury in 1967, 
cervical radiculopathy with motor weakness, sensory changes, 
and mild Raynaud's phenomenon in both upper extremities.  The 
VA examiner did not indicate whether all of the demonstrated 
cervical spine pathology was related to the in-service 
cervical spine injury.

The findings on the May 1997 VA examination reflect 
additional disability involving the cervical spine and upper 
extremities that was not previously rated by the RO.  In 
Allen v. Brown, 7 Vet.App. 439 (1995), the Court held that 
"when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."

Based on the clinical findings at the May 1997 VA 
examination, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
ascertain whether she has received any 
treatment for her service-connected 
cervical spine disability or any 
treatment involving the upper extremities 
since May 1997, the date of the most 
recent VA examination.  Based on her 
response, and with appropriate releases, 
the RO should obtain a copy of all 
treatment records pertaining to the 
veteran's cervical spine and upper 
extremities, from the identified 
source(s), and associate them with the 
claims folder.

2.  Following receipt of the 
aforementioned evidence, if any, the RO 
should schedule the veteran for a VA 
neurological examination.  The purpose of 
the examination is to ascertain whether 
any current neurological manifestations 
are related to the veteran's service-
connected cervical spine disability.  The 
entire claims folder MUST be available 
for review.  All findings should be 
reported in detail.  Following 
examination of the veteran, the VA 
physician should (a) identify all current 
neurological pathology in either the 
right or left upper extremity; (b) 
express a medical opinion as to whether 
any current neurological disability was 
caused by or aggravated by the veteran's 
service-connected cervical spine 
disability.  Allen, supra.

3.  Following completion of the requested 
development, the RO should review the 
veteran's increased rating claim on the 
basis of all evidence of record and all 
applicable law and regulations.

4.  If any action taken remains adverse 
to the veteran, she and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The veteran and her 
representative should be provided with a 
reasonable amount of time to respond to 
the SSOC.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purposes of this 
remand are to further develop the record.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals


 

